Case 20-11177-KBO   Doc 613-8   Filed 08/28/20   Page 1 of 61




         Exhibit F
                         Case 20-11177-KBO            Doc  613-8 Filed 08/28/20
                                                       HIGHLY CONFIDENTIAL
                                                                                           Page 2 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk                 IN UNITED STATES PATENTS          Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           PATENTS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from
           ADVANCED VISION RESEARCH, INC., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A. (the “Grantee”), for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                          WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented
           or otherwise modified from time to time, the “Security Agreement”).

                           WHEREAS, the Grantor owns the patents (the “Patents”) listed on Exhibit A attached
           hereto, which Patents are issued or pending with the United States Patent and Trademark Office.

                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                           AL
           interest granted to the Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                         I
                                                                      T
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                                   N
                                                                DE
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                              I
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                            F lk
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.
                                                          N
                                                    C O r Fa com 0
                           NOW, THEREFORE, in consideration
                                                 Y consideration, r.thereceipt
                                                          ne yeofthe     mutual
                                                                            4  :3covenants and agreements set forth
                                               L
           herein and for other good and valuable
                                            H           r
                                                      u a                 1 and sufficiency of which are hereby
           acknowledged, it is hereby agreed
                                        IG   that:  T                 0
                                     H                  e rm 202
                   1)                                 b terms5not
                           Definitions. All capitalized
                                                    o          , defined herein shall have the respective meaning
           given to them in the Term Loan Agreement.
                                                        g  0
                   2)      The Security Interest. A
                                                      u
                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Patents acquired under this Confirmatory Grant.

                            (b)      The Grantor hereby grants to the Grantee a security interest in (1) all of
           Grantor's right, title and interest in and to the Patents now owned or from time to time after the date
           hereof owned or acquired by the Grantor, together with (2) all proceeds and products of the Patents, and
           (3) all causes of action arising prior to or after the date hereof for infringement of the Patents or unfair
           competition regarding the same.

                   3)       Counterparts. This Confirmatory Grant may be executed in any number of counterparts
HIGHLY CONFIDENTIAL                                                                 HIGHLY
         and by different parties in separate counterparts, each of which when so executed    CONFIDENTIAL
                                                                                            shall be deemed to be
         an original
      Turner Falk and all of which taken together shall constitute one and the same agreement.
                                                                                             TurnerSignature
                                                                                                      Falk pages
         may be detached from multiple separate counterparts and attached to a single counterpart.
    obermayer.com                                                                         obermayer.com
  Aug 05, 2020 14:30                                                                    Aug 05, 2020 14:30
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103721648.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:30
                         Case 20-11177-KBO         Doc  613-8 Filed 08/28/20
                                                    HIGHLY CONFIDENTIAL
                                                                                     Page 3 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:30
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :30
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                                                 Aug 05, 2020 14:30
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103721648.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc  613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                         Page 4 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                      Case 20-11177-KBO       Doc  613-8 Filed 08/28/20
                                               HIGHLY CONFIDENTIAL
                                                                                Page 5 of 61
                                                       Turner Falk
                                                     obermayer.com
                                                    Aug 05, 2020 14:30
                              CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                  IN UNITED STATES PATENTS    HIGHLY CONFIDENTIAL
      Turner Falk                                                                    Turner Falk
    obermayer.com                      Exhibit A - SCHEDULE OF PATENTS             obermayer.com
  Aug 05, 2020 14:30                                                              Aug 05, 2020 14:30
                                           Status
                                             in             Application      Application/Issue    Country
        Application Title      Owner
                                           Patent          No./Patent No.          Date
                                           Office
      Cleanser compositions   Advanced    Granted      14528420             10/30/2014           USA
      and methods for using   Vision                   9050288              6/9/2015
      the same                Research,
                              Inc.
      Cleanser compositions   Advanced    Pending      14722252             5/27/2015            USA
      and methods for using   Vision
      the same                Research,
                              Inc.




                                                         I AL
                                                      NT
                                                 I DE
                                              N F lk
                                                    a m
                                          CO er F r.co :30
                                      H LY urn ye 14
                                  I G     T ma 20
                                H          b er , 20
                                          o 05
                                           u g
                                          A




HIGHLY CONFIDENTIAL                                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                                    Turner Falk
    obermayer.com                                                                  obermayer.com
  Aug 05, 2020 14:30                                                             Aug 05, 2020 14:30
                                               HIGHLY CONFIDENTIAL
        US-DOCS\103721648.2
                                                     Turner Falk
                                                   obermayer.com
                                                 Aug 05, 2020 14:30
                         Case 20-11177-KBO            Doc  613-8 Filed 08/28/20
                                                       HIGHLY CONFIDENTIAL
                                                                                           Page 6 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk                 IN UNITED STATES PATENTS          Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           PATENTS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from AKORN,
           INC., a Louisiana corporation (the “Grantor”), to and in favor of JPMORGAN CHASE BANK, N.A. (the
           “Grantee”), for itself and as Administrative Agent for the Secured Parties (as defined in the Credit
           Agreement referenced below).

                          WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Credit Agreement”).

                           WHEREAS, the Grantor and the other Loan Parties have entered into a Pledge and
           Security Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Security Agreement”).

                           WHEREAS, the Grantor owns the patents (the “Patents”) listed on Exhibit A attached
           hereto, which Patents are issued or pending with the United States Patent and Trademark Office.

                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                           AL
           interest granted to the Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                         I
                                                                      T
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                                   N
                                                                DE
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                              I
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                            F lk
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.
                                                          N
                                                    C O r Fa com 0
                           NOW, THEREFORE, in consideration
                                                 Y consideration, r.thereceipt
                                                          ne yeofthe     mutual
                                                                            4  :3covenants and agreements set forth
                                               L
           herein and for other good and valuable
                                            H           r
                                                      u a                 1 and sufficiency of which are hereby
           acknowledged, it is hereby agreed
                                        IG   that:  T                 0
                                      H                 e rm 202
                   1)                                 b terms5not
                           Definitions. All capitalized
                                                    o          , defined herein shall have the respective meaning
           given to them in the Credit Agreement.
                                                        g  0
                   2)      The Security Interest. A
                                                      u
                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Patents acquired under this Confirmatory Grant.

                            (b)      The Grantor hereby grants to the Grantee a security interest in (1) all of
           Grantor's right, title and interest in and to the Patents now owned or from time to time after the date
           hereof owned or acquired by the Grantor, together with (2) all proceeds and products of the Patents, and
           (3) all causes of action arising prior to or after the date hereof for infringement of the Patents or unfair
           competition regarding the same.

                   3)       Counterparts. This Confirmatory Grant may be executed in any number of counterparts
HIGHLY CONFIDENTIAL                                                                 HIGHLY
         and by different parties in separate counterparts, each of which when so executed    CONFIDENTIAL
                                                                                            shall be deemed to be
         an original
      Turner Falk and all of which taken together shall constitute one and the same agreement.
                                                                                             TurnerSignature
                                                                                                      Falk pages
         may be detached from multiple separate counterparts and attached to a single counterpart.
    obermayer.com                                                                         obermayer.com
  Aug 05, 2020 14:30                                                                    Aug 05, 2020 14:30
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103721606.3
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:30
                         Case 20-11177-KBO         Doc  613-8 Filed 08/28/20
                                                    HIGHLY CONFIDENTIAL
                                                                                     Page 7 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:30
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :30
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                                                 Aug 05, 2020 14:30
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103721606.3
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc  613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                         Page 8 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                      Case 20-11177-KBO       Doc  613-8 Filed 08/28/20
                                               HIGHLY CONFIDENTIAL
                                                                                 Page 9 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                               CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                   IN UNITED STATES PATENTS    HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                       Exhibit A - SCHEDULE OF PATENTS             obermayer.com
  Aug 05, 2020 14:30                                                               Aug 05, 2020 14:30
                                         Status in
                                          Patent             Application      Application/Issue    Country
        Application Title      Owner
                                          Office            No./Patent No.          Date

      Stable pentobarbital     Akorn,   Granted         14617404             2/9/2015             USA
      formulation              Inc.                     9517269              12/13/2016
      Methods of sterilizing   Akorn,   Pending         62/373,667           8/11/2016            USA
      bacitracin               Inc.




                                                          I AL
                                                       NT
                                                  I DE
                                               N F lk
                                                     a m
                                           CO er F r.co :30
                                       H LY urn ye 14
                                   I G     T ma 20
                                 H          b er , 20
                                           o 05
                                            u g
                                           A




HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                                                                   obermayer.com
  Aug 05, 2020 14:30                                                              Aug 05, 2020 14:30
                                                  HIGHLY CONFIDENTIAL
        US-DOCS\103721606.3
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:30
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 10 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk                 IN UNITED STATES PATENTS          Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           PATENTS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from AKORN,
           INC., a Louisiana corporation (the “Grantor”), to and in favor of JPMORGAN CHASE BANK, N.A. (the
           “Grantee”), for itself and as Administrative Agent for the Secured Parties (as defined in the Term Loan
           Agreement referenced below).

                          WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented
           or otherwise modified from time to time, the “Security Agreement”).

                           WHEREAS, the Grantor owns the patents (the “Patents”) listed on Exhibit A attached
           hereto, which Patents are issued or pending with the United States Patent and Trademark Office.

                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                           AL
           interest granted to the Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                         I
                                                                      T
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                                   N
                                                                DE
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                              I
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                            F lk
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.
                                                          N
                                                    C O r Fa com 0
                           NOW, THEREFORE, in consideration
                                                 Y consideration, r.thereceipt
                                                          ne yeofthe     mutual
                                                                            4  :3covenants and agreements set forth
                                               L
           herein and for other good and valuable
                                            H           r
                                                      u a                 1 and sufficiency of which are hereby
           acknowledged, it is hereby agreed
                                        IG   that:  T                 0
                                     H                  e rm 202
                   1)                                 b terms5not
                           Definitions. All capitalized
                                                    o          , defined herein shall have the respective meaning
           given to them in the Term Loan Agreement.
                                                        g  0
                   2)      The Security Interest. A
                                                      u
                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Patents acquired under this Confirmatory Grant.

                            (b)      The Grantor hereby grants to the Grantee a security interest in (1) all of
           Grantor's right, title and interest in and to the Patents now owned or from time to time after the date
           hereof owned or acquired by the Grantor, together with (2) all proceeds and products of the Patents, and
           (3) all causes of action arising prior to or after the date hereof for infringement of the Patents or unfair
           competition regarding the same.

                   3)       Counterparts. This Confirmatory Grant may be executed in any number of counterparts
HIGHLY CONFIDENTIAL                                                                 HIGHLY
         and by different parties in separate counterparts, each of which when so executed    CONFIDENTIAL
                                                                                            shall be deemed to be
         an original
      Turner Falk and all of which taken together shall constitute one and the same agreement.
                                                                                             TurnerSignature
                                                                                                      Falk pages
         may be detached from multiple separate counterparts and attached to a single counterpart.
    obermayer.com                                                                         obermayer.com
  Aug 05, 2020 14:30                                                                    Aug 05, 2020 14:30
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103721582.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:30
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 11 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:30
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :30
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                                                 Aug 05, 2020 14:30
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103721582.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 12 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                            Turner Falk
    obermayer.com                                                          obermayer.com
  Aug 05, 2020 14:30                                                     Aug 05, 2020 14:30




                                                            Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                            Turner Falk
    obermayer.com                                                          obermayer.com
  Aug 05, 2020 14:30                                                     Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                     Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                               HIGHLY CONFIDENTIAL
                                                                                Page 13 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                               CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                   IN UNITED STATES PATENTS    HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                       Exhibit A - SCHEDULE OF PATENTS             obermayer.com
  Aug 05, 2020 14:30                                                               Aug 05, 2020 14:30
                                         Status in
                                          Patent             Application      Application/Issue    Country
        Application Title      Owner
                                          Office            No./Patent No.          Date

      Stable pentobarbital     Akorn,   Granted         14617404             2/9/2015             USA
      formulation              Inc.                     9517269              12/13/2016
      Methods of sterilizing   Akorn,   Pending         62/373,667           8/11/2016            USA
      bacitracin               Inc.




                                                          I AL
                                                       NT
                                                  I DE
                                               N F lk
                                                     a m
                                           CO er F r.co :30
                                       H LY urn ye 14
                                   I G     T ma 20
                                 H          b er , 20
                                           o 05
                                            u g
                                           A




HIGHLY CONFIDENTIAL                                                             HIGHLY CONFIDENTIAL
      Turner Falk                                                                     Turner Falk
    obermayer.com                                                                   obermayer.com
  Aug 05, 2020 14:30                                                              Aug 05, 2020 14:30
                                                  HIGHLY CONFIDENTIAL
        US-DOCS\103721582.2
                                                        Turner Falk
                                                      obermayer.com
                                                    Aug 05, 2020 14:30
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 14 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk                 IN UNITED STATES PATENTS          Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           PATENTS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from HI-TECH
           PHARMACAL CO., INC., a Delaware corporation (the “Grantor”), to and in favor of JPMORGAN
           CHASE BANK, N.A. (the “Grantee”), for itself and as Administrative Agent for the Secured Parties (as
           defined in the Term Loan Agreement referenced below).

                          WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated as of April 17, 2014 (as may be amended, restated, supplemented
           or otherwise modified from time to time, the “Security Agreement”).

                           WHEREAS, the Grantor owns the patents (the “Patents”) listed on Exhibit A attached
           hereto, which Patents are issued or pending with the United States Patent and Trademark Office.

                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                           AL
           interest granted to the Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                         I
                                                                      T
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                                   N
                                                                DE
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                              I
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                            F lk
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.
                                                          N
                                                    C O r Fa com 0
                           NOW, THEREFORE, in consideration
                                                 Y consideration, r.thereceipt
                                                          ne yeofthe     mutual
                                                                            4  :3covenants and agreements set forth
                                               L
           herein and for other good and valuable
                                            H           r
                                                      u a                 1 and sufficiency of which are hereby
           acknowledged, it is hereby agreed
                                        IG   that:  T                 0
                                     H                  e rm 202
                   1)                                 b terms5not
                           Definitions. All capitalized
                                                    o          , defined herein shall have the respective meaning
           given to them in the Term Loan Agreement.
                                                        g  0
                   2)      The Security Interest. A
                                                      u
                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Patents acquired under this Confirmatory Grant.

                            (b)      The Grantor hereby grants to the Grantee a security interest in (1) all of
           Grantor's right, title and interest in and to the Patents now owned or from time to time after the date
           hereof owned or acquired by the Grantor, together with (2) all proceeds and products of the Patents, and
           (3) all causes of action arising prior to or after the date hereof for infringement of the Patents or unfair
           competition regarding the same.

                   3)       Counterparts. This Confirmatory Grant may be executed in any number of counterparts
HIGHLY CONFIDENTIAL                                                                 HIGHLY
         and by different parties in separate counterparts, each of which when so executed    CONFIDENTIAL
                                                                                            shall be deemed to be
         an original
      Turner Falk and all of which taken together shall constitute one and the same agreement.
                                                                                             TurnerSignature
                                                                                                      Falk pages
         may be detached from multiple separate counterparts and attached to a single counterpart.
    obermayer.com                                                                         obermayer.com
  Aug 05, 2020 14:30                                                                    Aug 05, 2020 14:30
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103721274.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:30
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 15 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:30
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :30
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                                                 Aug 05, 2020 14:30
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103721274.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 16 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30




                                                            Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                     Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                            HIGHLY CONFIDENTIAL
                                                                          Page 17 of 61
                                                 Turner Falk
                                               obermayer.com
                                              Aug 05, 2020 14:30
                              CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                  IN UNITED STATES PATENTS    HIGHLY CONFIDENTIAL
      Turner Falk                                                               Turner Falk
    obermayer.com                    Exhibit A - SCHEDULE OF PATENTS          obermayer.com
  Aug 05, 2020 14:30                                                         Aug 05, 2020 14:30
                                           Status
                                             in        Application      Application/Issue    Country
        Application Title       Owner
                                           Patent     No./Patent No.          Date
                                           Office
      Method of treatment     Hi-Tech     Granted        14464177      8/20/2014            USA
      using a therapeutic     Pharmacal                  9301988       4/5/2016
      agent for intranasal    Co., Inc.
      administration




                                                         I AL
                                                      NT
                                                 I DE
                                              N F lk
                                                    a m
                                          CO er F r.co :30
                                      H LY urn ye 14
                                  I G     T ma 20
                                H          b er , 20
                                          o 05
                                           u g
                                          A




HIGHLY CONFIDENTIAL                                                       HIGHLY CONFIDENTIAL
      Turner Falk                                                               Turner Falk
    obermayer.com                                                             obermayer.com
  Aug 05, 2020 14:30                                                        Aug 05, 2020 14:30
                                            HIGHLY CONFIDENTIAL
        US-DOCS\103721274.2
                                                  Turner Falk
                                                obermayer.com
                                              Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 18 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           CLOVER PHARMACEUTICALS CORP., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the
           Secured Parties (as defined in the Credit Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Credit Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Credit Agreement”).

                           WHEREAS, the Grantor and the other Loan Parties have entered into an ABL Pledge and
           Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                  a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                             H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH   I                r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                       agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
                                                        g
                                                    Au
           given to them in the Credit Agreement.

                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055876v.1
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 19 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 20 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                     Page 21 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in     Registration/       Country
                                                    Trademark     Application No.
                                                      Office           Date
        AMICAR         Clover Pharmaceuticals        Registered     0729648          United States
                               Corp.                              (April 10, 1962)




                                                   I AL
                                                NT
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                  HIGHLY CONFIDENTIAL
      Turner Falk                                                          Turner Falk
    obermayer.com                                                        obermayer.com
  Aug 05, 2020 14:30                                                   Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 22 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           CLOVER PHARMACEUTICALS CORP., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                 a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH  I                 r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                      agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055892v.1
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 23 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 24 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                     Page 25 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in     Registration/       Country
                                                    Trademark     Application No.
                                                      Office           Date
        AMICAR         Clover Pharmaceuticals        Registered     0729648          United States
                               Corp.                              (April 10, 1962)




                                                   I AL
                                                NT
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                  HIGHLY CONFIDENTIAL
      Turner Falk                                                          Turner Falk
    obermayer.com                                                        obermayer.com
  Aug 05, 2020 14:30                                                   Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 26 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           COVENANT PHARMA INC., a Georgia corporation (the “Grantor”), to and in favor of JPMORGAN
           CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the Secured Parties (as
           defined in the Credit Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Credit Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Credit Agreement”).

                           WHEREAS, the Grantor and the other Loan Parties have entered into an ABL Pledge and
           Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                  a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                             H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH   I                r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                       agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
                                                        g
                                                    Au
           given to them in the Credit Agreement.

                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055806v.2
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 27 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 28 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                     Page 29 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in     Registration/       Country
                                                    Trademark     Application No.
                                                      Office           Date

                        Covenant Pharma Inc.         Registered     3235289          United States
                                                                  (April 24, 2007)




                                                   I AL
                                                NT
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                  HIGHLY CONFIDENTIAL
      Turner Falk                                                          Turner Falk
    obermayer.com                                                        obermayer.com
  Aug 05, 2020 14:30                                                   Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 30 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           COVENANT PHARMA INC., a Georgia corporation (the “Grantor”), to and in favor of JPMORGAN
           CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the Secured Parties (as
           defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                 a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH  I                 r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                      agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055852v.2
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 31 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 32 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                     Page 33 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in     Registration/       Country
                                                    Trademark     Application No.
                                                      Office           Date

                        Covenant Pharma Inc.         Registered     3235289          United States
                                                                  (April 24, 2007)




                                                   I AL
                                                NT
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                  HIGHLY CONFIDENTIAL
      Turner Falk                                                          Turner Falk
    obermayer.com                                                        obermayer.com
  Aug 05, 2020 14:30                                                   Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 34 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           VERSAPHARM INCORPORATED, a Georgia corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the
           Secured Parties (as defined in the Credit Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Credit Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Credit Agreement”).

                           WHEREAS, the Grantor and the other Loan Parties have entered into an ABL Pledge and
           Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                  a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                             H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH   I                r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                       agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
                                                        g
                                                    Au
           given to them in the Credit Agreement.

                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055904v.1
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 35 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 36 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                          Page 37 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in         Registration/         Country
                                                    Trademark         Application No.
                                                      Office               Date
                       VersaPharm Incorporated       Registered          4199023           United States
                                                                     (August 28, 2012)
                       VersaPharm Incorporated       Registered          2588146
                                                                       (July 2, 2002)




                       VersaPharm Incorporated       Registered          2685550           United States
                                                                     (February 11, 2003)


                       VersaPharm Incorporated        Allowed        (October 13, 2011)      Canada
                                                                AL
                                                NTI
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                      HIGHLY CONFIDENTIAL
      Turner Falk                                                              Turner Falk
    obermayer.com                                                            obermayer.com
  Aug 05, 2020 14:30                                                       Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                          Case 20-11177-KBO               Doc 613-8 Filed 08/28/20
                                                           HIGHLY CONFIDENTIAL
                                                                                           Page 38 of 61
                                                                Turner Falk
                                                              obermayer.com                       EXECUTION COPY
                                                             Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of August 12, 2014 by and from
           VERSAPHARM INCORPORATED, a Georgia corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A., (the “Grantee”) for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                         I AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
                                                         N
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                                 a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
           acknowledged, it is herebyH  I                 r m      0 2 receipt and sufficiency of which are hereby

                                                      be 5, 2
                                      agreed that:

                   1)
                                                    o      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                     2)          The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
      Turner Falk
         and by                                                                              Turner
                 different parties in separate counterparts, each of which when so executed shall     Falk to be
                                                                                                  be deemed
    obermayer.com                                                                          obermayer.com
         an original and all of which taken together shall constitute one and the same agreement.  Signature pages
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                         Aug 05, 2020 14:30
                                                           HIGHLY CONFIDENTIAL
           ACTIVE 203055929v.1
                                                                 Turner Falk
                                                               obermayer.com
                                                             Aug 05, 2020 14:30
                        Case 20-11177-KBO        Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                   Page 39 of 61
                                                        Turner Falk
                                                      obermayer.com
                                                     Aug 05, 2020 14:30
                   4)     Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
      Turner
         NewFalk
              York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                             I AL
                                                          NT
                                                     I DE
                                                  N F lk
                                                        a m
                                              CO er F r.co :30
                                          H LY urn ye 14
                                      I G     T ma 20
                                    H          b er , 20
                                              o 05
                                               u g
                                              A




HIGHLY CONFIDENTIAL                                                               HIGHLY CONFIDENTIAL
      Turner Falk                                                                       Turner Falk
    obermayer.com                                                                     obermayer.com
  Aug 05, 2020 14:30                                                                Aug 05, 2020 14:30
                                                   HIGHLY CONFIDENTIAL
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                               Page 40 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                            HIGHLY CONFIDENTIAL
      Turner Falk                                                    Turner Falk
    obermayer.com                                                  obermayer.com
  Aug 05, 2020 14:30                                             Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                 Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                        HIGHLY CONFIDENTIAL
                                                                          Page 41 of 61
                                             Turner Falk
                                           obermayer.com
                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                          HIGHLY CONFIDENTIAL
      Turner Falk       CONFIRMATORY GRANT OF SECURITY INTEREST Turner Falk
    obermayer.com             IN UNITED STATES TRADEMARKS        obermayer.com
  Aug 05, 2020 14:30       Exhibit A - SCHEDULE OF TRADEMARKS Aug 05, 2020 14:30

           Trademark           Owner                 Status in         Registration/         Country
                                                    Trademark         Application No.
                                                      Office               Date
                       VersaPharm Incorporated       Registered          4199023           United States
                                                                     (August 28, 2012)
                       VersaPharm Incorporated       Registered          2588146
                                                                       (July 2, 2002)




                       VersaPharm Incorporated       Registered          2685550           United States
                                                                     (February 11, 2003)


                       VersaPharm Incorporated        Allowed        (October 13, 2011)      Canada
                                                                AL
                                                NTI
                                           I DE
                                        N F lk
                                              a m
                                    CO er F r.co :30
                                H LY urn ye 14
                            I G     T ma 20
                          H          b er , 20
                                    o 05
                                     u g
                                    A




HIGHLY CONFIDENTIAL                                                      HIGHLY CONFIDENTIAL
      Turner Falk                                                              Turner Falk
    obermayer.com                                                            obermayer.com
  Aug 05, 2020 14:30                                                       Aug 05, 2020 14:30
                                        HIGHLY CONFIDENTIAL
                                              Turner Falk
                                            obermayer.com
                                          Aug 05, 2020 14:30
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 42 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:30 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:30
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from
           ADVANCED VISION RESEARCH, INC., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A. (the “Grantee”), for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                           AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                         I
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                         N       a m
                                                    CO er F r.co :30
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
                                                                       receipt and sufficiency of which are hereby
           acknowledged, it is herebyH  I
                                      agreed that:        r m      0 2
                                                    o be 5, 2
                   1)                                      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                   2)       The Security Interest.

                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), the Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to the Grantor all reasonably requested instruments in writing releasing the
           security interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of the Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
         and by
      Turner Falkdifferent parties in separate counterparts, each of which when so executed shall be deemed
                                                                                             Turner   Falk to be
         an original and all of which taken together shall constitute one and the same agreement.
    obermayer.com                                                                                  Signature pages
                                                                                           obermayer.com
  Aug 05,may
          2020be detached
                 14:30 from multiple separate counterparts and attached to a single counterpart.
                                                                                        Aug 05, 2020 14:30
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103719803.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:30
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 43 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:30
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                    *******                     Aug 05, 2020 14:30




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :30
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:30                                                                 Aug 05, 2020 14:30
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103719803.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:30
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 44 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:30
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :30
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:30                                                      Aug 05, 2020 14:30
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:30
                     Case 20-11177-KBO     Doc 613-8 Filed 08/28/20
                                            HIGHLY CONFIDENTIAL
                                                                             Page 45 of 61
                                                 Turner Falk
                                               obermayer.com
                                              Aug 05, 2020 14:30
                              CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                 IN UNITED STATES TRADEMARKS HIGHLY CONFIDENTIAL
      Turner Falk                                                                  Turner Falk
    obermayer.com                Exhibit A - SCHEDULE OF TRADEMARKS              obermayer.com
  Aug 05, 2020 14:30                                                            Aug 05, 2020 14:30
                                                                             Status in
                                             Application
               Trademark          Owner                     Trademark       Trademark        Country
                                              Number
                                                             Number           Office
                               ADVANCED
           THERATEARS            VISION      87049747         N/A
                                                                           PENDING           USA
             EXTRA             RESEARCH,
                                  INC.
                               ADVANCED
           THERAPY FOR           VISION      86260607       4843058
                                                                          REGISTERED         USA
            YOUR EYES          RESEARCH,
                                  INC.
                               ADVANCED
           THERAREARS            VISION      88047652         N/A
                                                                           PENDING           USA
             EXTRA™            RESEARCH,
                                  INC.
                               ADVANCED
                                 VISION      86590208         N/A
         MACUTRITION™                                                      PENDING           USA
                               RESEARCH,                              L
                                  INC.                T            IA
                                                     N
                                                I DE
                                             N F lk
                                                   a m
                                         CO er F r.co :30
                                     H LY urn ye 14
                                 I G     T ma 20
                               H          b er , 20
                                         o 05
                                          u g
                                         A




HIGHLY CONFIDENTIAL                                                         HIGHLY CONFIDENTIAL
      Turner Falk                                                                 Turner Falk
    obermayer.com                                                               obermayer.com
  Aug 05, 2020 14:30                                                          Aug 05, 2020 14:30
                                            HIGHLY CONFIDENTIAL
        US-DOCS\103719803.2
                                                  Turner Falk
                                                obermayer.com
                                              Aug 05, 2020 14:30
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 46 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:31 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:31
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from
           AKORN ANIMAL HEALTH, INC., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A. (the “Grantee”), for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                           AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                         I
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                         N       a m
                                                    CO er F r.co :31
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
                                                                       receipt and sufficiency of which are hereby
           acknowledged, it is herebyH  I
                                      agreed that:        r m      0 2
                                                    o be 5, 2
                   1)                                      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                   2)       The Security Interest.

                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), the Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to the Grantor all reasonably requested instruments in writing releasing the
           security interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of the Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
         and by
      Turner Falkdifferent parties in separate counterparts, each of which when so executed shall be deemed
                                                                                             Turner   Falk to be
         an original and all of which taken together shall constitute one and the same agreement.
    obermayer.com                                                                                  Signature pages
                                                                                           obermayer.com
  Aug 05,may
          2020be detached
                 14:31 from multiple separate counterparts and attached to a single counterpart.
                                                                                        Aug 05, 2020 14:31
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103720168.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:31
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 47 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:31
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                    *******                     Aug 05, 2020 14:31




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :31
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                                                 Aug 05, 2020 14:31
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103720168.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:31
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 48 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31




                                                            Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :31
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:31
                     Case 20-11177-KBO      Doc 613-8 Filed 08/28/20
                                             HIGHLY CONFIDENTIAL
                                                                         Page 49 of 61
                                                  Turner Falk
                                                obermayer.com
                                               Aug 05, 2020 14:31
                              CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                 IN UNITED STATES TRADEMARKS HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                  Exhibit A - SCHEDULE OF TRADEMARKS       obermayer.com
  Aug 05, 2020 14:31                                                       Aug 05, 2020 14:31
                                                                     Status in
                                        Application
              Trademark        Owner                  Trademark     Trademark       Country
                                         Number
                                                       Number         Office

                              AKORN
             BUTORPHIC        ANIMAL     77492827       3648627     REGISTERED       USA
                              HEALTH,
                                INC.

                              AKORN
                                         76548343       2905937
              TOLAZINE        ANIMAL                                REGISTERED       USA
                              HEALTH,
                                INC.

                              AKORN
                                         74266573
               VETAKET        ANIMAL                    1803032     REGISTERED       USA
                              HEALTH,
                                INC.                          I AL
                                                         N  T
                              AKORN
                                                     DE
               ANASED         ANIMAL
                                        73815445   I
                                                  F 1589685
                                                          k        REGISTERED        USA
                              HEALTH,          N        l
                                                      a m
                                INC.       CO er F r.co :31
                              AKORN H
                                       LY urn ye 14
                YOBINE             I
                              ANIMAL
                                           T ma1587410
                                     G 73815446           20 REGISTERED              USA
                                 H
                              HEALTH,         e r     20
                                INC.       ob 05,
                                             ug
            DETOMISED™
                              AKORN
                              ANIMAL
                                           A
                                        86478401      N/A           PENDING          USA
                              HEALTH,
                                INC.

                              AKORN
             PROPOSED™        ANIMAL     86478406         N/A        PENDING         USA
                              HEALTH,
                                INC.




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31
                                             HIGHLY CONFIDENTIAL
        US-DOCS\103720168.2
                                                   Turner Falk
                                                 obermayer.com
                                               Aug 05, 2020 14:31
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 50 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:31 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:31
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from
           AKORN, INC., a Louisiana corporation (the “Grantor”), to and in favor of JPMORGAN CHASE BANK,
           N.A. (the “Grantee”), for itself and as Administrative Agent for the Secured Parties (as defined in the
           Credit Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Credit Agreement”).

                           WHEREAS, the Grantor and the other Loan Parties have entered into a Pledge and
           Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                           AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                         I
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                         N        a m
                                                    CO er F r.co :31
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                             H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
                                                                       receipt and sufficiency of which are hereby
           acknowledged, it is herebyH   I
                                       agreed that:       r m      0 2
                                                    o be 5, 2
                   1)                                      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
                                                        g
                                                    Au
           given to them in the Credit Agreement.

                   2)       The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
         and by
      Turner Falkdifferent parties in separate counterparts, each of which when so executed shall be deemed
                                                                                             Turner   Falk to be
         an original and all of which taken together shall constitute one and the same agreement.
    obermayer.com                                                                                  Signature pages
                                                                                           obermayer.com
  Aug 05,may
          2020be detached
                 14:31 from multiple separate counterparts and attached to a single counterpart.
                                                                                        Aug 05, 2020 14:31
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103915956.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:31
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 51 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:31
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                    *******                     Aug 05, 2020 14:31




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :31
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                                                 Aug 05, 2020 14:31
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103915956.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:31
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 52 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :31
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:31
                     Case 20-11177-KBO           Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                       Page 53 of 61
                                                           Turner Falk
                                                         obermayer.com
                                                        Aug 05, 2020 14:31
                                CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                   IN UNITED STATES TRADEMARKS HIGHLY CONFIDENTIAL
      Turner Falk                                                                            Turner Falk
    obermayer.com                      Exhibit A - SCHEDULE OF TRADEMARKS                  obermayer.com
  Aug 05, 2020 14:31                                                                      Aug 05, 2020 14:31
                                                                                  Status in
                                          Application
              Trademark        Owner                         Trademark           Trademark         Country
                                           Number
                                                              Number               Office
            AKORN ®           AKORN,
                               INC.       86937435           5,076,962         REGISTERED           USA

            TYPE YOU          AKORN,                                                                USA
            DIABETIC          INC.
            CARE®                         86966811           5,297,364         REGISTERED


            TYPE YOU          AKORN,                                                                USA
                                          87542439
            DIABETIC          INC.                              N/A             PENDING
            CARE™
            HYDASE™           AKORN,                                                                USA
                                          86813398
                              INC.                              N/A             PENDING

            EYE RX            AKORN,                                                                USA
            DIRECT®           INC.        86773391
                                                             5,296,978
                                                                             ALREGISTERED
            (design)
                                                            N TI
                                                        DE
            TYPE              AKORN,                5,291,486                                       USA
                                         86631044                REGISTERED
            YOU®              INC.                    I
                                                    F lk
                                         87542435ON N/A
            TYPE              AKORN,                                                                USA
                                                         a m 1
            YOU™              INC.
                                              C er F r.co :3PENDING
                                         H LY urn ye 14
                                     I G       T ma 20
                                   H            b er , 20
                                              o 05
                                                u g
                                              A




HIGHLY CONFIDENTIAL                                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                                            Turner Falk
    obermayer.com                                                                          obermayer.com
  Aug 05, 2020 14:31                                                                     Aug 05, 2020 14:31
                                                   HIGHLY CONFIDENTIAL
        US-DOCS\103915956.2
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:31
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 54 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:31 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:31
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from
           AKORN, INC., a Louisiana corporation (the “Grantor”), to and in favor of JPMORGAN CHASE BANK,
           N.A. (the “Grantee”), for itself and as Administrative Agent for the Secured Parties (as defined in the
           Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                           AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                         I
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                         N       a m
                                                    CO er F r.co :31
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
                                                                       receipt and sufficiency of which are hereby
           acknowledged, it is herebyH  I
                                      agreed that:        r m      0 2
                                                    o be 5, 2
                   1)                                      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                   2)       The Security Interest.

                             (a)   This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to Grantor all reasonably requested instruments in writing releasing the security
           interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
         and by
      Turner Falkdifferent parties in separate counterparts, each of which when so executed shall be deemed
                                                                                             Turner   Falk to be
         an original and all of which taken together shall constitute one and the same agreement.
    obermayer.com                                                                                  Signature pages
                                                                                           obermayer.com
  Aug 05,may
          2020be detached
                 14:31 from multiple separate counterparts and attached to a single counterpart.
                                                                                        Aug 05, 2020 14:31
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103914870.2
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:31
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 55 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:31
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                    *******                     Aug 05, 2020 14:31




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :31
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                                                 Aug 05, 2020 14:31
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103914870.2
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:31
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 56 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :31
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:31
                     Case 20-11177-KBO           Doc 613-8 Filed 08/28/20
                                                  HIGHLY CONFIDENTIAL
                                                                                       Page 57 of 61
                                                           Turner Falk
                                                         obermayer.com
                                                        Aug 05, 2020 14:31
                                CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                   IN UNITED STATES TRADEMARKS HIGHLY CONFIDENTIAL
      Turner Falk                                                                            Turner Falk
    obermayer.com                      Exhibit A - SCHEDULE OF TRADEMARKS                  obermayer.com
  Aug 05, 2020 14:31                                                                      Aug 05, 2020 14:31
                                                                                  Status in
                                          Application
              Trademark        Owner                         Trademark           Trademark         Country
                                           Number
                                                              Number               Office
            AKORN ®           AKORN,
                               INC.       86937435           5,076,962         REGISTERED           USA

            TYPE YOU          AKORN,                                                                USA
            DIABETIC          INC.
            CARE®                         86966811           5,297,364         REGISTERED


            TYPE YOU          AKORN,                                                                USA
                                          87542439
            DIABETIC          INC.                              N/A             PENDING
            CARE™
            HYDASE™           AKORN,                                                                USA
                                          86813398
                              INC.                              N/A             PENDING

            EYE RX            AKORN,                                                                USA
            DIRECT®           INC.        86773391
                                                             5,296,978
                                                                             ALREGISTERED
            (design)
                                                            N TI
                                                        DE
            TYPE              AKORN,                5,291,486                                       USA
                                         86631044                REGISTERED
            YOU®              INC.                    I
                                                    F lk
                                         87542435ON N/A
            TYPE              AKORN,                                                                USA
                                                         a m 1
            YOU™              INC.
                                              C er F r.co :3PENDING
                                         H LY urn ye 14
                                     I G       T ma 20
                                   H            b er , 20
                                              o 05
                                                u g
                                              A




HIGHLY CONFIDENTIAL                                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                                            Turner Falk
    obermayer.com                                                                          obermayer.com
  Aug 05, 2020 14:31                                                                     Aug 05, 2020 14:31
                                                   HIGHLY CONFIDENTIAL
        US-DOCS\103914870.2
                                                         Turner Falk
                                                       obermayer.com
                                                     Aug 05, 2020 14:31
                        Case 20-11177-KBO            Doc 613-8 Filed 08/28/20
                                                      HIGHLY CONFIDENTIAL
                                                                                           Page 58 of 61
                                                             Turner Falk
                                                           obermayer.com
                                                          Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL CONFIRMATORY GRANT OF SECURITY INTEREST  HIGHLY CONFIDENTIAL
      Turner Falk               IN UNITED STATES TRADEMARKS         Turner Falk
    obermayer.com                                                obermayer.com
  Aug 05, 2020 14:31 THIS CONFIRMATORY GRANT OF SECURITY INTEREST
                                                               AugIN05,
                                                                      UNITED  STATES
                                                                        2020 14:31
           TRADEMARKS (the “Confirmatory Grant”) is made effective as of February 6, 2019 by and from HI-
           TECH PHARMACAL CO., INC., a Delaware corporation (the “Grantor”), to and in favor of
           JPMORGAN CHASE BANK, N.A. (the “Grantee”), for itself and as Administrative Agent for the
           Secured Parties (as defined in the Term Loan Agreement referenced below).

                           WHEREAS, the Grantor, the other Loan Parties, the Lenders and Grantee have entered
           into a Loan Agreement dated April 17, 2014 (as may be amended, restated, supplemented or otherwise
           modified from time to time, the “Term Loan Agreement”).

                          WHEREAS, the Grantor and the other Loan Parties have entered into a Term Loan
           Pledge and Security Agreement dated April 17, 2014 (as may be amended, restated, supplemented or
           otherwise modified from time to time, the “Security Agreement”).

                            WHEREAS, the Grantor owns the trademarks (the “Trademarks”) listed on Exhibit A
           attached hereto, which Trademarks are pending or registered with the United States Patent and Trademark
           Office.

                                                                           AL
                             WHEREAS, this Confirmatory Grant has been granted in conjunction with the security
                                                                         I
                                                                       T
           interest granted to Grantee under the Security Agreement. The rights and remedies of Grantee with
                                                                    N
                                                                DE
           respect to the security interest granted herein are without prejudice to and are in addition to those set forth
                                                              I
           in the Security Agreement and the other Loan Documents, all terms and provisions of which are
                                                            F lk
           incorporated herein by reference. In the event that any provisions of this Confirmatory Grant are deemed
                                                         N       a m
                                                    CO er F r.co :31
           to conflict with the Security Agreement, the provisions of the Security Agreement shall govern.

                           NOW, THEREFORE,
                                            H  LYin consideration
                                                      u rn ayeof the mutual
                                                                          1 4 covenants and agreements set forth
           herein and for other good andGvaluable T consideration, the 0
                                                                       receipt and sufficiency of which are hereby
           acknowledged, it is herebyH  I
                                      agreed that:        r m      0 2
                                                    o be 5, 2
                   1)                                      0 not defined herein shall have the respective meaning
                           Definitions. All capitalized terms
           given to them in the Term Loan Agreement.ug
                                                   A
                   2)       The Security Interest.

                             (a)     This Confirmatory Grant is made to secure the satisfactory performance and
           payment of all the Secured Obligations. Upon the payment in full of all Secured Obligations (other than
           contingent indemnification obligations), the Grantee shall promptly, upon such satisfaction, execute,
           acknowledge, and deliver to the Grantor all reasonably requested instruments in writing releasing the
           security interest in the Trademarks acquired under this Confirmatory Grant.

                             (b)      The Grantor hereby grants to Grantee a security interest in (1) all of the Grantor's
           right, title and interest in and to the Trademarks now owned or from time to time after the date hereof
           owned or acquired by the Grantor, together with (2) all proceeds and products of the Trademarks, (3) the
           goodwill associated with such Trademarks, and (4) all causes of action arising prior to or after the date
           hereof for infringement of the Trademarks or unfair competition regarding the same.

HIGHLY CONFIDENTIAL
                 3)       Counterparts. This Confirmatory Grant may be executed in   HIGHLY   CONFIDENTIAL
                                                                                       any number   of counterparts
         and by
      Turner Falkdifferent parties in separate counterparts, each of which when so executed shall be deemed
                                                                                             Turner   Falk to be
         an original and all of which taken together shall constitute one and the same agreement.
    obermayer.com                                                                                  Signature pages
                                                                                           obermayer.com
  Aug 05,may
          2020be detached
                 14:31 from multiple separate counterparts and attached to a single counterpart.
                                                                                        Aug 05, 2020 14:31
                                                       HIGHLY CONFIDENTIAL
           US-DOCS\103718985.3
                                                             Turner Falk
                                                           obermayer.com
                                                         Aug 05, 2020 14:31
                        Case 20-11177-KBO         Doc 613-8 Filed 08/28/20
                                                   HIGHLY CONFIDENTIAL
                                                                                    Page 59 of 61
                                                         Turner Falk
                                                       obermayer.com
                                                      Aug 05, 2020 14:31
                   4)       Governing Law. This Confirmatory Grant and the rights and obligations of the parties
         hereto shall be governed by, and construed and interpreted in accordance HIGHLY
HIGHLY CONFIDENTIAL                                                               with, the CONFIDENTIAL
                                                                                            law of the State of
         NewFalk
      Turner  York.                                                                       Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                    *******                     Aug 05, 2020 14:31




                                                              I AL
                                                           NT
                                                      I DE
                                                   N F lk
                                                         a m
                                               CO er F r.co :31
                                           H LY urn ye 14
                                       I G     T ma 20
                                     H          b er , 20
                                               o 05
                                                u g
                                               A




HIGHLY CONFIDENTIAL                                                                HIGHLY CONFIDENTIAL
      Turner Falk                                                                        Turner Falk
    obermayer.com                                                                      obermayer.com
  Aug 05, 2020 14:31                                                                 Aug 05, 2020 14:31
                                                              2
                                                    HIGHLY CONFIDENTIAL
           US-DOCS\103718985.3
                                                          Turner Falk
                                                        obermayer.com
                                                      Aug 05, 2020 14:31
                Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                     HIGHLY CONFIDENTIAL
                                                                        Page 60 of 61
                                          Turner Falk
                                        obermayer.com
                                       Aug 05, 2020 14:31
HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31




                                                             Joseph Bonaccorsi
                                                            EVP General Counsel and Secretary




                                                  I AL
                                               NT
                                          I DE
                                       N F lk
                                             a m
                                   CO er F r.co :31
                               H LY urn ye 14
                           I G     T ma 20
                         H          b er , 20
                                   o 05
                                    u g
                                   A




HIGHLY CONFIDENTIAL                                                     HIGHLY CONFIDENTIAL
      Turner Falk                                                             Turner Falk
    obermayer.com                                                           obermayer.com
  Aug 05, 2020 14:31                                                      Aug 05, 2020 14:31
                                     HIGHLY CONFIDENTIAL
                                           Turner Falk
                                         obermayer.com
                                       Aug 05, 2020 14:31
                     Case 20-11177-KBO   Doc 613-8 Filed 08/28/20
                                          HIGHLY CONFIDENTIAL
                                                                       Page 61 of 61
                                                Turner Falk
                                              obermayer.com
                                             Aug 05, 2020 14:31
                              CONFIRMATORY GRANT OF SECURITY INTEREST
HIGHLY CONFIDENTIAL                 IN UNITED STATES TRADEMARKS HIGHLY CONFIDENTIAL
      Turner Falk                                                           Turner Falk
    obermayer.com                Exhibit A - SCHEDULE OF TRADEMARKS       obermayer.com
  Aug 05, 2020 14:31                                                     Aug 05, 2020 14:31
                                                                     Status in
                                         Application
             Trademark         Owner                 Trademark      Trademark     Country
                                          Number
                                                      Number          Office
                        HI-TECH
            MASTER OF                    87007233         5355853
                      PHARMACAL                                     REGISTERED         USA
            MAGNESIUM
                        CO., INC.
             FAST AND   HI-TECH
                                         87007235         5355854
              FIERCE  PHARMACAL                                     REGISTERED         USA
              RELIEF    CO., INC.
                        HI-TECH
              BUSTER                                        N/A
                      PHARMACAL          87299186                    PENDING           USA
             BRANDS™
                        CO., INC.
                        HI-TECH
               STERI-                                       N/A
                      PHARMACAL          87413349                    PENDING           USA
              OPTICS
                        CO., INC.


                                                        I AL
                                                     NT
                                                I DE
                                             N F lk
                                                   a m
                                         CO er F r.co :31
                                     H LY urn ye 14
                                 I G     T ma 20
                               H          b er , 20
                                         o 05
                                          u g
                                         A




HIGHLY CONFIDENTIAL                                                    HIGHLY CONFIDENTIAL
      Turner Falk                                                            Turner Falk
    obermayer.com                                                          obermayer.com
  Aug 05, 2020 14:31                                                     Aug 05, 2020 14:31
                                           HIGHLY CONFIDENTIAL
        US-DOCS\103718985.3
                                                 Turner Falk
                                               obermayer.com
                                             Aug 05, 2020 14:31
